UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2488



RODNEY VICTOR HARRIS,

                                            Plaintiff - Appellant,

          versus


DONALD G. POWERS, Senior Assistant Attorney
General,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-681-7)


Submitted:   April 23, 2004                 Decided:   May 10, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney Victor Harris seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915(e)(2)(B).         We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

October 21, 2003.     The notice of appeal was filed on December 1,

2003.   Because Harris failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

his   motions   to   submit   circuit    court   transcripts   and   for   a

continuance, and we dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               DISMISSED


                                  - 2 -